DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Page et al. (US 5738082, hereinafter ‘Page’).
Page discloses a thermally-controlled container for wet tissue, comprising: a first containing portion (sides and bottom 7s), a first fastening portion extending along an edge of the first containing portion (lower half of zipper 6), and a first insulation layer located on the first containing portion (col. 2, ll. 32-37); a second containing portion coupling to the first containing portion (top 7), a containing room defined between the first containing portion and the second containing portion for receiving the wet tissue (11), and a second fastening portion extending along an edge of the second containing portion to detachably engage with the first fastening portion (upper half of zipper 6), and a second insulation layer located on the second containing portion; and a thermal element for heating the wet tissue (col. 2, ll. 32-37); wherein when the first fastening portion engages with the second fastening portion, the first containing portion and the second containing portion are coupled to a closed position, the thermal element is capable of heating the wet tissue, and the first insulation layer and the second insulation layer are capable of inhibiting conductive heat transfer and liquid evaporation between inside and outside of the container (functional recitation; col. 2, ll. 48-64).  
Page further discloses a first productive layer is located on the first containing portion at an exterior side of the first insulation layer, and a second productive layer is located on the second containing portion at an exterior side of the second insulation layer (col. 2, ll. 35-36; cloth fabric with plastic backing meets scope of insulative/productive layer); the first fastening portion comprises a first bend portion and a first zipper portion, the first bend portion is located on a first longitudinal edge of the first containing portion, the first zipper portion is located on the other edge of the first containing portion, the second fastening portion comprises a second bend portion and a second zipper portion, the second bend portion is located on a second longitudinal edge of the second containing portion corresponding to the first longitudinal edge of the first containing portion, and the second zipper portion is located on the other edge of the second containing portion (see Figs. 1, 2; hinge portion on back wall of 10 meets scope of bend portion).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (US 5738082, hereinafter ‘Page’) as applied to claim 2 above, and further in view of Wray et al. (US 7094992, hereinafter ‘Wray’) and DeMars (US 4857708).
Page discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular location of the thermal element being between layers or the thermal element comprising a silicone protective coating.
However, Wray teaches a similar device wherein the heating element (62) is located between layers of the container wall (see Fig. 3) with a power connector defined in the first productive layer and electrically coupled to the thermal element (see Fig. 2, next to 64) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the Page thermal element between layers fo the container wall as taught by Wray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Further, DeMars teaches constructing a wipes thermal element as a planar sheet of thermal wiring with a silicone protective coating (col. 2, ll. 36-40) as claimed.
Because Page and DeMars both teach heating elements for containers of wipes/towelettes, it would have been obvious to one of ordinary skill in the art to substitute the planar wire/silicone thermal element taught by DeMars for the heat pack taught by Page to achieve the predictable result of heating the contents of the container.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (US 5738082, hereinafter ‘Page’) in view of Wray et al. (US 7094992, hereinafter ‘Wray’) and DeMars (US 4857708) as applied to claim 5 above, and further in view of Royce (US 2020/0121048).
Regarding claim 6, Page as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the battery pocket as claimed.
However, Royce teaches a similar device with a pocket (136) on the outer side of the compartment sidewall which is capable of holding a battery as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the additional outer side pocket taught by Royce to the container taught by Page as modified above, in order to allow accessories to be held in the pocket as taught by Royce (para 0021).
Regarding claim 7, Page discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, it is noted that both of the claimed materials, aluminum foil and oxford fabric were known in the insulated carrying device art since long before the invention by applicant. Royce serves as one of many examples, demonstrating aluminum as a insulative material layer (para0019) 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use aluminum foil and oxford fabric to construct the carrying device taught by Page as modified above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (US 5738082, hereinafter ‘Page’) as applied to claim 1 above, and further in view of Shoemaker (US 2007/0062994).
Page discloses all limitations of the claim(s) as detailed above except does not expressly disclose the buckle, wrap portions, or elastic fastening belts for holding the wet tissues as claimed.
However, Shoemaker teaches a similar carrying device for wipes including a buckle element is located in the containing room to buckle the wet tissue (46) as well as the buckle element comprises two wrap portions (sides of 22 on either side of opening 36) and at least two elastic fastening belts (two halves of 46 fastener together (para 0044), the at least two elastic fastening belts are located between the two wraps portions, the two wrap portions protrude from the second containing portion, and an extracting opening (36) defined between the two fastening belts.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the container holding buckle system taught by Shoemaker to the container taught by Page, in order to securely hold the wipes container in the carrying device as taught by Shoemaker (para 0044).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 3, 2022